Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed February 3, 2022 has been entered. Claims 1-4, 8-15, 17, 18 remain pending in the application. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation, “to enable the body  structure to be suspended over the electric vehicle” in claims 1, 14, 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1, 4, 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200361329A1 to Schütz et al. (hereinafter, Schütz) in view of US6675719B1 to Feider et al. (hereinafter, Feider), US20190369641A1 to Gillett, IN201711038757A to Jayaraman et al. (hereinafter, Jayaraman) and US 20200038273 A1 to Rubaek et al. (hereinafter, Rubaek).
Regarding claim 1, Schütz discloses: A system for charging an electric vehicle, the system comprising: an autonomous vehicle including: a body structure of the autonomous vehicle {Schütz: a mobile charging station for the electric charging of electric transportation vehicles having battery unit, interface for charging an electric transportation vehicle from the battery unit, a method or mechanism for automated navigation of the mobile charging station [autonomous vehicle] (abstract)}.
Feider teaches: a plurality of wheels; a plurality of elongated legs {Feider: Fig. 2, vehicle (12), legs (20, 22)}, 
Gillett teaches: each of the elongated legs respectively including a first end connected to the body structure and a second end including a respective one of the wheels, including; at least one of the wheels being equipped to provide motive force to the autonomous vehicle; and at least one of the wheels being operable to turn relative to the body structure {Gillett: FIG. 7H, FIG. 7I and FIG. 7J schematically illustrate a jointed robotic leg with a track wheel 702 in accordance with the present disclosure (paragraph [0023]); a landing gear 606 arrangement comprising a steerable propulsion drive wheel 701-702 [to provide motive force to the autonomous vehicle; and at least one of the wheels being operable to turn relative to the body structure] (paragraph [0048]}.
Modified Schütz does not teach: an actuator attached to the body structure and attached to one of the plurality of elongated legs, wherein the actuator is configured for selectively extending the one of the plurality of elongated legs away from the body structure in a horizontal direction.
Rubaek remedies this and teaches in claim 1: A patient lifting robot having a frame for lifting and carrying persons, said frame having adjustable length and width, wherein the frame comprises: two vertical telescopically collapsible columns for adjusting the height of the frame with electrical and/or hydraulic actuators, one horizontal telescopically collapsible beam for adjusting the width of the frame with electrical and/or hydraulic actuators; and a base assembly below both collapsible columns that is comprised of a omni-directional driving mechanism for actively moving the robot in any direction on a surface}.
Schütz further discloses: a charging system configured to charge the electric vehicle; and a plurality of sensors configured to acquire data regarding an environment around the autonomous vehicle {Schütz, abstract; the mobile charging station 1 has environmental sensors 9 (fig. 1, paragraph [0022])}; 
Modified Schütz does not teach: wherein the plurality of elongated legs are selectively extendable and selectively retractable in a vertical direction and are fixed in a vertical orientation.
Jayaraman remedies this and teaches in fig. 4c and paragraph [0049]: These quadruple legs (6) can be made of concentric tubes of different diameters that can be collapsed or extended thereby varying the lengths and tilting the solar submodule (7) [selectively extendable and selectively retractable].
Fig. 4c of Jayaraman is repeated below. 

    PNG
    media_image1.png
    400
    363
    media_image1.png
    Greyscale

Schütz further discloses: wherein the autonomous vehicle comprises programming to utilize the data regarding the environment around the autonomous vehicle to automatically move to the electric vehicle {Schütz: the mobile charging station 1 is automatically navigated to the electric transportation vehicle (paragraph [0023])}.
Schütz in view of Rubaek teaches: wherein the plurality of elongated legs and the actuator are configured for automatic coordinated operation wherein the plurality of elongated legs and the actuator may be retracted for effective, compact travel to the electric vehicle and wherein the plurality of elongated legs and the actuator may be extended to enable the plurality of elongated legs to maneuver around obstacles and to enable the body structure to be suspended over the electric vehicle {Schütz, paragraph [0022]: The mobile charging station 1 also has automatic navigation methods or mechanisms comprising at least one control unit 8 and environmental sensors 9. The mobile charging station 1 also has an electrical drive 10 and a robot arm 11 which can be controlled by methods or mechanisms of a controller / Rubaek, claim 1}.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the elongated legs features of Feider and drivable wheels of Gilette, the quadruple legs of Jayaraman and the actuator of Rubaek with the autonomous vehicle of Schütz in order to facilitate maneuvering around obstacles in a parking structure and positioning the body over the electric vehicle.
Regarding claim 4, which depends from claim 1, Schütz further discloses that the charging system comprises an energy storage device {Schütz: a mobile charging station for the electric charging of electric transportation vehicles has at least one battery unit [abstract]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the battery unit of Schütz with the described invention of the modified Schütz in order to equip energy storage for the charging system.
Regarding claim 10, which depends from claim 1, Schütz further discloses a charging tether configured to connect the charging system to a plurality of electric vehicles {Schütz: the robot arm 11 then plugs the second charging interface 6 into a charging interface of the electric transportation vehicle [the second charging interface 6 plugged by the robot arm 11 implies that the second charging interface is a charging tether] (paragraph [0023])}. 
Plurality of the charging tethers are obvious as duplication of parts (MPEP 2144.04 VI.B. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate plurality of the second charging interfaces of Schütz with the described invention of the modified Schütz in order to provide capability of charging multiple electric vehicles.
Regarding claims 11, 12, the base claim for which is claim 1, Schütz further discloses that the charging system comprises a separable charging system configured to separate from the autonomous vehicle and remain with the electric vehicle through a charging cycle {Schütz: the battery unit 4 is releasably arranged [separable] on the mobile robot platform 14, the mobile robot platform 14 moves the battery unit to the vehicle with a charging request [remain with the electric vehicle through a charging cycle] (fig. 3, paragraph [0025])}; and the autonomous vehicle comprises a deployment arm {Schütz: the second charging interface 6 plugged by the robot arm 11 (paragraph [0023])(plurality of the separable charging systems are obvious as duplication of parts (MPEP 2144.04 VI.B. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960))}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate releasably arranged battery units of Schütz with the described invention of the modified Schütz in order to charge multiple vehicles without being connected to the main charging system.
Regarding claim 13, which depends from claim 1, Gillett discloses that the plurality of elongated legs comprises two elongated legs; and wherein the autonomous vehicle further comprises programming to maintain a center of gravity of the autonomous vehicle above a center of the two elongated legs {Gillett: a mobile robot with an autonomous charging system includes two robotic legs (two elongated legs) managed by AI system components [programming to maintain a center of gravity of the autonomous vehicle above a center of the two elongated legs](figs. 1A, abstract)}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the two robotic legs of Gillett with the described invention of the modified Schütz in order to support the charging system with two legs.
Claims 2, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schütz in view of Feider, Gillett, Jayaraman, Rubaek and in further view of US20170327091A1 to Capizzo.
Regarding claim 2, which depends from claim 1, Capizzo discloses a hydrogen tank; and a fuel cell to convert hydrogen fuel from the hydrogen tank into energy to charge the electric vehicle {Capizzo: the automatic service station facility is an energy rack for inserting and charging replaceable energy storage devices such as fuel cells, hydrogen tanks (paragraph [0137])}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the energy rack of Capizzo with the described invention of the modified Schütz in order to accommodate various portable energy sources.
Regarding claim 3, which depends from claim 2, Schütz further discloses that the charging system comprises an energy storage device {Schütz: a mobile charging station for the electric charging of electric transportation vehicles has at least one battery unit [abstract]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the battery unit of Schütz with the described invention of the modified Schütz in order to equip energy storage for the charging system.
Claims 8, 9, 14, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schütz in view of Feider, Gillett, Jayaraman, Rubaek and in further view of US9770993B2 to Zhao et al. (hereinafter, Zhao).
Regarding claims 8, 9, the base claim of which is claim 1, Zhao discloses a charging tether articulating arm configured to connect the charging system to the electric vehicle { Zhao: the end effector 52 has articulating arm members 54 (col 4, lines 2-4); the charging controller 34 instructs the robotic controller 56 to move the end effector 52 to the vehicle requiring charging (col. 5, lines 8-10) (plurality of the charging tether articulating arms are obvious as duplication of parts (MPEP 2144.04 VI.B. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)))}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the end effector(s) of Zhao with the described invention of the modified Schütz for precise positioning of a connecting part between the charging system and a vehicle to be charged.
Regarding claim 14, modified Schütz teaches: A system for charging an electric vehicle, the system comprising: an autonomous vehicle comprising: a body structure of the autonomous vehicle {Schütz, abstract}; a plurality of wheels; a plurality of elongated legs {Feider: Fig. 2, vehicle (12), legs (20, 22)}; each of the elongated legs respectively including a first end connected to the body structure and a second end including a respective one of the wheels, including; each of the wheels being equipped to provide motive force to the autonomous vehicle; and at least one of the wheels operable to turn relative to the body structure {Gillett: FIG. 7H, FIG. 7I and FIG. 7 J, paragraph [0023], (paragraph [0048]}; an actuator attached to the body structure and attached to one of the plurality of elongated legs, wherein the actuator is configured for selectively extending the one of the plurality of elongated legs away from the body structure in a horizontal direction {Rubaek, claim 1}; a charging system configured to charge the electric vehicle; a plurality of sensors configured to acquire data regarding an environment around the autonomous vehicle {Schütz, abstract, fig. 1, paragraph [0022]}; a charging tether articulating arm configured to connect the charging system to the electric vehicle {Zhao: col 4, lines 2-4; col. 5, lines 8-10}; wherein the plurality of elongated legs are selectively extendable and selectively retractable in a vertical direction and are fixed in a vertical orientation {Jayaraman, fig. 4c and paragraph [0049]}; wherein the autonomous vehicle includes programming to utilize the data regarding the environment around the autonomous vehicle to automatically move to the electric vehicle {Schütz, paragraph [0023]}; wherein the plurality of elongated legs and the actuator are configured for automatic coordinated operation wherein the plurality of elongated legs and the actuator may be retracted for effective, compact travel to the electric vehicle and wherein the plurality of elongated legs and the actuator may be extended to enable the plurality of elongated legs to maneuver around obstacles and to enable the body structure to be suspended over the electric vehicle {Schütz, paragraph [0022] / Rubaek, claim 1}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the elongated legs features of Feider and drivable wheels of Gilette, the end effector(s) of Zhao, the quadruple legs of Jayaraman and the actuator of Rubaek with the autonomous vehicle of Schütz in order to facilitate maneuvering around obstacles in a parking structure and positioning the body over the electric vehicle.
Regarding claim 17, which depends from claim 14, Schütz further discloses that the charging system comprises an energy storage device {Schütz: abstract}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the battery unit of Schütz with the described invention of the modified Schütz in order to equip energy storage for the charging system.
Regarding claim 18, the modified Schütz teaches: A method for charging an electric vehicle, the method comprising: within an autonomous vehicle comprising {Schütz, abstract}, a body structure and a plurality of elongated legs, each elongated leg including a first end connected to the body structure and a second end connected to a wheel, wherein at least one wheel is equipped to provide motive force to the autonomous vehicle and at least one wheel is operative to turn relative to the body structure such that the autonomous vehicle is configured to maneuver around obstacles in a parking structure {Gillett: FIG. 7H, FIG. 7I and FIG. 7 J, paragraph [0023], (paragraph [0048]};  monitoring a plurality of sensors acquiring data regarding an environment around the autonomous vehicle {Schütz, paragraphs [0022], [0023]}; maneuvering the autonomous vehicle based upon the data from the plurality of sensors such that the body structure of the autonomous vehicle is vertically over the electric vehicle {Schütz, paragraph [0023] / Feider: Fig. 2, vehicle (12), legs (20, 22), body (44), object (94)};  utilizing a charging tether articulating arm to connect the autonomous vehicle to the electric vehicle {Zhao, col 4, lines 2-4; col. 5, lines 8-10}; wherein the plurality of elongated legs are selectively extendable and selectively retractable in a vertical direction and are fixed in a vertical orientation {Jayaraman, fig. 4c and paragraph [0049]}; wherein the autonomous vehicle further includes an actuator attached to the body structure and attached to one of the plurality of elongated legs, wherein the actuator is configured for selectively extending the one of the plurality of elongated legs away from the body structure in a horizontal direction {Rubaek, claim 1}; selectively extending and retracting the elongated legs and selectively extending and retracting the actuator, wherein the plurality of elongated legs  and the actuator are configured for automatic coordinated operation wherein the plurality of elongated legs and the actuator may be retracted for effective, compact travel to the electric vehicle and wherein the plurality of elongated legs and the actuator may be extended to enable the plurality of elongated legs to maneuver around the obstacles and to enable the body structure to be suspended over the electric vehicle {Schütz, paragraph [0022] / Rubaek, claim 1. It is noted that retracting the elongated legs when the autonomous vehicle is moving to the electric vehicle is in the knowledge generally available to one of ordinary skill in the art to lower the center of gravity of the vehicle when there is no obstacle}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the elongated legs features of Feider, drivable wheels of Gilette, the end effector(s) of Zhao, the quadruple legs of Jayaraman and the actuator of Rubaek with the autonomous vehicle of Schütz in order to facilitate maneuvering around obstacles in a parking structure and positioning the body over the electric vehicle.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Schütz in view of Feider, Gilett, Jayaraman, Rubaek, Zhao and in further view Capizzo.
Regarding claim 15, which depends from claim 14, Capizzo discloses a hydrogen tank; and a fuel cell to convert hydrogen fuel from the hydrogen tank into energy to charge the electric vehicle {Capizzo: an energy rack for inserting fuel cells, hydrogen tanks (paragraph [0137])}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the energy rack of Capizzo with the described invention of the modified Schütz in order to accommodate various portable energy sources.

Response to Arguments
Applicant's arguments filed February 3, 2022 have been fully considered but they are not persuasive. In response to applicant’s arguments that the amended independent claims 1, 14, 18 are not obvious over the cited references, 103 rejections are written for the amended claim set with an added reference, Rubaek. Mechanical structure having horizontal arm and vertical leg structure having degree of freedom in the horizontal and vertical directions are common. In the combination of the cited references, such mechanical structure is integrated with autonomous navigation.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661